Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 22, 2021

                                     No. 04-21-00135-CV

                   Herbert Lawrence POLINARD Jr. and Irene C. Polinard,
                                       Appellants

                                               v.

                                    James Paul TISDEL Jr.,
                                           Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-CI-04746
                        Honorable Mary Lou Alvarez, Judge Presiding


                                        ORDER

       Appellant's motion for extension of time to respond to this court's show cause order dated
June 1, 2021, is granted in part. A response showing this court's jurisdiction must be filed by
June 28, 2021, or the appeal will be dismissed. No further extensions of time will be granted.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of June, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court